Name: Commission Regulation (EEC) No 2195/93 of 4 August 1993 amending Regulation (EEC) No 1195/93 increasing to 1 500 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 93 Official Journal of the European Communities No L 196/31 COMMISSION REGULATION (EEC) No 2195/93 of 4 August 1993 amending Regulation (EEC) No 1195/93 increasing to 1 500 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1195/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 500 000 tonnes of bread-making wheat to be exported to all third countries. Customs export forma ­ lities must be completed during the period 1 July to 30 November 1993 . 2. The regions in which the 1 500 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1195/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (2), Whereas Commission Regulation (EEC) No 1 195/93 (3), as last amended by Regulation (EEC) No 2179/93 (4), opened a standing invitation to tender for the export of 1 000 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communica ­ tion of 22 July 1993, Germany informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 500 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1195/93 must therefore be amended : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7. 1993, p. 76. (3) OJ No L 122, 18 . 5. 1993, p. 14. (4) OJ No L 195, 4. 8 . 1993 , p. 30. / No L 196/32 Official Journal of the European Communities 5. 8 . 93 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 320 855 Niedersachsen/Bremen 222 265 Nordrhein-Westfalen 170 550 Hessen 31 021 Rheinland-Pfalz 23 245 Baden-WÃ ¼rttemberg 4 508 Bayern 216 231 Berlin/Brandenburg 31 323 Mecklenburg-Vorpommern 176 264 Sachsen 74 590 Sachsen-Anhalt 149 431 Thuringen 77 549 Saarland 1 951 '